Exhibit 10.22

 

FOURTH AMENDMENT TO LEASE

(Creekside)

 

THIS FOURTH AMENDMENT TO LEASE (“Fourth Amendment”) is made and entered into as
of the            day of March, 2005, by and between SORRENTO VALLEY ROAD, LLC,
a Delaware limited liability company (“Landlord”) and WEBSENSE, INC., a Delaware
corporation (“Tenant”).

 

R E C I T A L S:

 

A.                                   Legacy-RECP Sorrento OPCO, LLC, a Delaware
limited liability company (“Original Landlord”) and Tenant entered into that
certain Office Lease dated as of April 19, 2002 (the “Original Lease”), as
amended by (i) that certain First Amendment to Lease dated as of October 1, 2002
by and between Original Landlord and Tenant (the “First Amendment”), (ii) that
certain Second Amendment to Lease dated as of April 30, 2003 by and between
Tenant and Landlord (as successor-in-interest in the Lease to Original Landlord)
(the “Second Amendment”), and (iii) that certain Third Amendment to Lease dated
as of July 30, 2004 by and between Tenant and Landlord (the “Third Amendment”),
whereby Landlord leased to Tenant and Tenant leased from Landlord certain office
space located in the Project.  The Original Lease, as amended by the First
Amendment,  the Second Amendment and the Third Amendment, may be referenced to
herein as the “Lease.”

 

B.                                     By this Fourth Amendment, Landlord and
Tenant desire to (i) confirm the Expansion Space Commencement Date of Tenant’s
lease of the Expansion Space (as such terms are defined in the Third Amendment),
(ii) memorialize Landlord’s and Tenant’s agreement regarding the performance of
certain work in the Expansion Space, and (iii) to otherwise modify the Lease as
provided herein.

 

C.                                     Unless otherwise defined herein,
capitalized terms as used herein shall have the same meanings as given thereto
in the Lease.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

A G R E E M E N T:

 

1.                                       Expansion Space Commencement Date. 
Landlord and Tenant hereby acknowledge and agree that the Expansion Space
Commencement Date of Tenant’s leasing of the Expansion Space (described in the
Third Amendment) is December 30, 2004.

 

2.                                       Landlord’s Further Improvement Work in
the Expansion Space.  Tenant acknowledges and agrees that Landlord has, as of
the date hereof, performed the following work (collectively, “Landlord’s Work”)
in the Expansion Space:  (i) repaired the water damage in the kitchen and other
areas in the Expansion Space affected by such water damage; (ii) installed three
(3) Carrier rooftop units to cool the “improved” area of the Expansion Space
that were previously serviced by the existing Liebert units (which Carrier
rooftop units were also ducted and prepared for normal office use by Landlord);
(iii) installed a Carrier 6-ton rooftop air conditioning heat pump unit over the
“shell” space of the Expansion Space (with Tenant, at its cost, to distribute
the air generated by the heat pump as and when desired by Tenant); and
(iv) repaired the leaks in the rooftop, which rooftop will continue to be
monitored by Landlord for further repair as needed.  In addition to the
foregoing, Landlord will, at Landlord’s sole cost and expense, on or before
March 31, 2005 (or as soon thereafter as reasonably possible), remove the
existing Liebert units and repair any structural damage caused by such removal;
provided, however, that Tenant shall perform any other remediation/improvement
work required as a result of such removal or as otherwise may be desired by
Tenant.

 

3.                                       Tenant’s and Landlord’s Repair
Obligations for the Expansion Space.  Landlord and Tenant acknowledge and agree
that Landlord’s and Tenant’s repair obligations with respect to the Premises (as
provided in and subject to the terms and provisions of the Lease) also apply to
the Expansion Space.

 

--------------------------------------------------------------------------------


 

4.                                       Release of Liability.  This Fourth
Amendment shall fully and finally settle all demands, charges, claims, accounts
or causes of action of any nature, including, without limitation, both known and
unknown claims and causes of action that may arise out of or in connection with
the obligations of the parties pertaining to the condition of the Expansion
Space and Landlord’s Work.

 

Each of the parties expressly waives the provisions of California Civil Code
Section 1542, which provides:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

 

Each party acknowledges that it has received the advice of legal counsel with
respect to the aforementioned waiver and understands the terms thereof.

 

5.                                       Brokers.  Each party represents and
warrants to the other that no broker, agent or finder negotiated or was
instrumental in negotiating or consummating this Fourth Amendment.  Each party
further agrees to defend, indemnify and hold harmless the other party from and
against any claim for commission or finder’s fee by any entity who claims or
alleges that they were retained or engaged by the first party or at the request
of such party in connection with this Fourth Amendment.

 

6.                                       Signing Authority.  Each individual
executing this Fourth Amendment on behalf of Tenant hereby represents and
warrants that Tenant is a duly formed and existing entity qualified to do
business in the State of California and that Tenant has full right and authority
to execute and deliver this Fourth Amendment and that each person signing on
behalf of Tenant is authorized to do so.

 

7.                                       No Further Modification.  Except as set
forth in this Fourth Amendment, all of the terms and provisions of the Lease
shall remain unmodified and in full force and effect.

 

IN WITNESS WHEREOF, this Fourth Amendment has been executed as of the day and
year first above written.

 

 

“Landlord”:

 

 

 

SORRENTO VALLEY ROAD, LLC.,

 

a Delaware limited liability company

 

 

 

By:

Principal Life Insurance Company, an Iowa
Corporation, its sole member

 

 

 

 

 

By:

Principal Real Estate Investors, LLC, a
Delaware limited liability company, its
authorized signatory

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

“Tenant”:

 

 

 

WEBSENSE, INC.,

 

a Delaware corporation

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Its:

 

 

 

2

--------------------------------------------------------------------------------